Banke, Judge.
The appellant appeals the denial of his motion in arrest of judgment or in the alternative for a new trial following his conviction for possession of more than one ounce of marijuana. He contends the record establishes a double-jeopardy defense.
The appellant was indeed tried twice for the offense; however, the first trial ended with the grant of his motion for mistrial, based on the state’s failure to provide discovery in accordance with Code Ann. § 27-1302. It is because the order declaring the mistrial was not reduced to writing and entered on the minutes of the court until after the second trial that he asserts the right to plead double jeopardy. Held:
It is not disputed that the first trial in fact ended with the grant of the appellant’s motion for mistrial. The court’s written order merely perfected the record in this regard, and the delay in entering it in no way affected the appellant’s rights. Accordingly, the trial court did not err in denying the motion in arrest of judgment or in the alternative for a new trial.

Judgment affirmed.


Deen, P. J., and Carley, J., concur.